Case 1:18-cV-10258-DAB Document 1 Filed 11/05/18 Page 1 of 7

James P. Krauzlis

CASEY & BARNETT, LLC
305 Broadway, Ste 1202
New York, NeW Yorl< 10007
(212) 286-0225

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK ECF FILE
X

FEDERAL INSURANCE COMPANY a/s/o Saxco

International LLC, 18 Civ.

 

Plaintiff,
- against - COMPLAINT
ORIENTAL EXPRESS CONTAINER CO., LTD.
and MSC MEDITERRANEAN SHIPPING
COMPANY, S.A.,

Defendants.
X

 

Plaintiff, FEDERAL INSURANCE COMPANY a/S/o SaXco lnternational LLC, by and
through its attorneys, Casey & Barnett LLC, as and for its Complaint against the Defendants,
alleges upon information and belief as folloWs:

JURISDICTION

l. This is an admiralty and maritime claim Within the meaning of Rule 9(h) of the
Federal Rules of Civil Pro`cedure. Jurisdiction is predicated upon 28 U.S.C. §1333 and the
provisions contained in the OOCL bill of lading, Which mandates that jurisdiction for all claims
arising under its bill of lading shall be in this district.

PARTIES
2. At all material times, Federal Insurance Company (hereinafter "FIC" or

"Plaintiff') Was and is a corporation With an office and place of business located at 15

 

Case 1:18-cV-10258-DAB Document 1 Filed 11/05/18 Page 2 of 7

Mountainview Road, Warren, New Jersey 07059, and is the subrogated underwriter of the
consignment of 336 pallets of 24 OZ. Wide-mouth Pasta Sauce Jars in bulk, as more Specifically
described beloW.

3. At all material times, defendant, ORIENTAL EXPRESS CONTAINER CO.,
LTD. (hereinafter “Defendant” or “OEC”) Was and is a corporation With an office and place of
business located c/o OEC Group (Nevv Yorl<), One Cross Island Plaza, Suite 306
133-33 Brookville Boulevard, Rosedale, NY ll422 and, at all relevant times, Was and is still
doing business Within the jurisdiction of this Honorable Court as a non-vessel owning common
carrier of goods for hire.

4. At all material times, defendant, MSC MEDITERRANEAN SHIPPING
COMPANY, S.A. (hereinafter “Defendant” or “l\/ISC”) Was and is a corporation With an office
and place of business located c/o Mediterranean Shipping Company (USA) Inc.
420, 5th Avenue (at 37th Street) 8“‘ Floor, NeW York, NY 10018-27 02 and at all relevant times
Was and is still doing business Within the jurisdiction of this Honorable Court as a common
carrier of goods for hire.

5. Plaintiff brings this action on its own behalf and as agent and/or trustee on behalf
of and for the interest of all parties Who may be or become interested in the said consignments,
as their respective interests may ultimately appear, and plaintiff is entitled to maintain this action.

RELEVANT FACTS

6. On or about October l7, 2017, the cargo shipper, Zhejiang Caifu Glass Corp.,

and/or its agents, contracted With OEC to transport a consignment of 336 pallets of 24 OZ. Wide-

mouth Pasta Sauce Jars in bulk from Shanghai, China, to Oal<land, CA. OEC, in turn, contracted

Case 1:18-cV-10258-DAB Document 1 Filed 11/05/18 Page 3 of 7

With MSC to perform the actual ocean transit of the consignment of 336 pallets of 24 OZ. Wide-
mouth Pasta Sauce Jars in bulk from Shanghai, China, to Oakland, CA.

7. Gn or before October l7, 2017, a consignment consisting of 336 pallets of 24 Oz.
Wide-mouth Pasta Sauce Jars in bulk, then being in good order and condition, Were loaded into
eight (8) ocean shipping containers that had been provided by OEC and MSC, namely
GESU6143934, TGHU6051445, MEDU8761441, MEDU4581082, MSCU8568020,
MEDU8144429, CAXU9051738 and CAXU9930193. On or about October l7, 2017, the eight
container-loads of glass jars in bulk Were delivered into the custody and control of OEC and
MSC, and/or their respective agents, in Shanghai, China, for transportation to Oakland, CA.

8. The transportation of the aforementioned consignment Was all arranged in
consideration of an agreed upon freight, and pursuant to OEC bill of lading number
0ERT201725G00349, dated October l7, 2017 and pursuant to MSC bill of lading numbered
l\/IEDUSH223795, dated October 18, 2017, all of Which relate to the 336 pallets of 24 OZ. Wide-
mouth Pasta Sauce Jars in bulk loaded into the aforementioned eight (8) ocean shipping
containers

9. Thereafter, on or about October 18, 2017, the aforementioned eight (8) ocean
shipping containers Were loaded aboard the M/V GUTHORM MAERSK and thereafter the
aforementioned vessel departed Shanghai, China, for her intended destination

lO. On or about November 7, 2017, the aforementioned eight (8) ocean shipping
containers aboard the M/V GUTHORM MAERSK arrived in Oal<land, CA, and Were discharged
and delivered to the consignee, Saxco lnternational LLC.

ll. When the aforementioned containers Were delivered the cargo in six of the eight

containers Was found Wet, With minor insect infestation and moldy pallets, the said damaged

Case 1:18-cV-10258-DAB Document 1 Filed 11/05/18 Page 4 of 7

cargo being delivered in ocean shipping containers CAXU9930193, MEDU8761441,
TGHU6051445, GESU6l43934, CAXU9051738, and MCSU8568020. A total of 252 pallets of
the subject cargo were subsequently determined to be unmarketable and not salvageable and
Were thereafter destroyed The cargo in the other two (2) containers Was found to be sound.

12. The damage to the cargo was not the result of any act or omission of the Plaintiff
but, to the contrary, was due solely as the result of the negligence, unseaworthiness, fault,
neglect, breach of contract of carriage and breach of bailment on the part of the Defendants
and/or their respective agents.

l3. As a result of the foregoing, Saxco International LLC suffered a loss in the
amount of 5115,072.66, no part of which has been paid, despite due demand

l4. At all times relevant hereto, a contract of insurance for property damage was in
effect between Saxco lnternational LLC and FIC, which provided coverage for, among other
things, loss or damage to the consignment

15. Pursuant to the aforementioned contract of insurance between Saxco International
LLC and FIC, monies have been expended on behalf of Saxco International LLC to the detriment
of FIC due to the damages sustained during transit

l6. As FIC has sustained damages as the result of said expenditures, expenditures
rightly the responsibility of defendant, FIC has an equitable right of subrogation and is
subrogated to the rights of its insured With respect to any and all claims for damages against the
defendant

17. By reason of the foregoing, plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are

presently estimated to be 3115,072.66.

 

Case 1:18-cV-10258-DAB Document 1 Filed 11/05/18 Page 5 of 7

AS AND FOR A FIRST CAUSE OF ACTION - BREACH OF CONTRACT

18. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs l through l7, inclusive, as if herein set forth at length.

19. Pursuant to the contract entered into between the parties, the Defendants owed a
contractual and statutory duty to the Plaintiff, to carry, bail, keep and care for, protect and deliver
the Plaintiffs cargo in the same good order and condition as at the time said Defendants first
accepted custody and control of the goods.

20. The Defendants breached their contractual and statutory duties by failing to
properly care for, bail and protect the Plaintiffs cargo in the same good order and condition as at
the time said Defendant first accepted custody and control of the goods.

21. As a direct and proximate result of said breach of contract by Defendants, the
Plaintiff has suffered damages in the amount presently estimated to be no less than $115,072.66.

22. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with more specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than $115,072.66.

AS AND FOR A SECOND CAUSE OF ACTION - BREACH OF BAILMENT

23. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs l through 22, inclusive, as if herein set forth at length.

24. Pursuant to their obligations as bailees for hire of the Plaintiffs cargo, the
defendants owed contractual and statutory duties to Plaintiff to carry, bail, keep and care for,
protect and deliver the Plaintiffs cargo in the same good order and condition as at the time said

defendants first accepted custody and control of the goods.

 

Case 1:18-cV-10258-DAB Document 1 Filed 11/05/18 Page 6 of 7

25. The defendants breached their duties as bailees for hire by failing to properly
carry, bail, keep and care for, protect and deliver the Plaintiff‘s cargo in the same good order and
condition as at the time said defendants first accepted custody and control of the goods.

26. As a direct and proximate result of the breach of bailment by the Defendants, the
Plaintiff has suffered damages in the approximate amount of $115,072.66.

27. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than $115,072.66.

AS AND FOR A THIRD CAUSE OF ACTION - NEGLIGENCE

28. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs l through 27, inclusive, as if herein set forth at length.

29. The Defendants owed a duty to the Plaintiff to carry, bail, keep and care for,
protect and deliver the Plaintiffs cargo in the same good order and condition as at the time said
defendants first accepted custody and control of the goods.

30. The Defendants breached and were negligent in exercising their duty to carry,
bail, keep and care for, protect and deliver the Plaintiffs cargo in the same good order and
condition as at the time said defendants first accepted custody and control of the goods.

3 l. As a direct and proximate result of the negligence by the Defendants, the Plaintiff
has suffered damages in the approximate amount of $115,072.66.

32. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
With specificity at trial, no part of which has been paid, although duly demanded, which are

presently estimated to be no less than $115,072.66.

Case 1:18-cV-10258-DAB Document 1 Filed 11/05/18 Page 7 of 7

WHEREFORE, Plaintiff prays:

1. 'l`hat process in due form of law may issue against Defendants citing them to
appear and answer all and singular the matters aforesaid;

2. That judgment may be entered in favor of Plaintiff against Defendants for the
amount of Plaintiffs damages in the amount of at least $115,072.66, together with interest, costs
and the disbursements of this action; and

3. That this Court grant to Plaintiff such other and further relief as may be just and
proper
Dated: New York, New York

November 5 , 2017

1 15-1523

CASEY & BARNETT, LLC
Attorneys for Plaintiff

By: """ f l"`"'i

J es P. Kra zlis
30 roadw , Ste 1202
New o , ew York 10010

(212) 236-0225

   

 

